Citation Nr: 1542265	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral pes planus with calcaneocuboid tarsal coalitions and equinovarus club feet.  

2.  Entitlement to service connection for a gait disorder, to include on a secondary basis.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The Veteran served on active duty from September 1976 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Board hearing in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The decision below addresses the claim of service connection for bilateral pes planus.  The remaining issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  In an unappealed June 1977 rating decision, service connection for bilateral pes planus with calcaneocuboid tarsal coalitions and equinovarus club feet was denied because the evidence did not show aggravation of preexisting bilateral pes planus.  

2.  Evidence received since the June 1977 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for bilateral pes planus with calcaneocuboid tarsal coalitions and equinovarus club feet.  

3.  The Veteran developed symptomatic manifestations of his preexisting bilateral pes planus during active duty.  

4.  The presumption of aggravation of preexisting bilateral pes planus has not been rebutted and the Veteran presently has bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The June 1977 RO decision, which denied the Veteran's claim of entitlement to service connection for bilateral pes planus with calcaneocuboid tarsal coalitions and equinovarus club feet, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The criteria for reopening the claim of entitlement to service connection for bilateral pes planus with calcaneocuboid tarsal coalitions and equinovarus club feet have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria to establish service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen

Criteria

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Service connection for bilateral pes planus with calcaneocuboid tarsal coalitions and equinovarus club feet was denied in a June 1977 rating decision.  At the time of the prior rating decision, the record included service treatment records and the Veteran's May 1977 claim.  The evidence was reviewed and service connection for bilateral pes planus with calcaneocuboid tarsal coalitions and equinovarus club feet was denied based on the RO's determination that the evidence did not show aggravation of preexisting bilateral pes planus.  

Because the Veteran did not submit a notice of disagreement (NOD) to the June 1977 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the June 1977 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's June 1977 rating decision includes a VA treatment record dated in July 2010, reflecting complaints of increased foot and heel pain, and findings on x-ray examination were noted to be consistent with bilateral pes planus.  In addition, the Veteran's testimony at the Board hearing in July 2015 was to the effect that during boot camp, and while wearing heavy gear, he was required to participate in daily marches for distances of up to ten miles.  He added that although he had foot pain, he forged onward in hopes of having a career in the armed forces.  He stated that after completion of boot camp, he began Advanced Infantry Training (AIT) which required even more rigorous physical training, to include daily marches for distances in excess of 10 miles.  He noted that his physician attributed his gait impairment to the severity of his pes planus.  

When considered with previous evidence of record, the Board finds the evidence added to the record since the June 1977 rating decision raises a reasonable possibility of substantiating the claim of service connection for pes planus with calcaneocuboid tarsal coalitions and equinovarus club feet.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim for bilateral pes planus is addressed on the merits below. 

II. Service Connection

Criteria

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  However, the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (2015).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The Veteran maintains that preexisting bilateral pes planus was aggravated by active duty service.  At the Board hearing in July 2015, the Veteran testified that during boot camp, and while wearing heavy gear, daily marches were required for distances of up to 10 miles.  He added that although he began having foot pain during basic training, he forged ahead in hopes of having a career in the armed forces.  He stated that after completion of boot camp, he began AIT which required even more rigorous physical training, to include daily marches for distances in excess of 10 miles.  

Initially, a July 2010 VA treatment record notes findings on x-ray examination consistent with bilateral pes planus.  As such, current disability is established.  

In addition, the August 1976 service entrance examination notes pes planus.  As pes planus was noted at service entrance, the presumption of soundness does not attach and the claims is one for service aggravation.

Thus, the issue is whether there was an increase in the bilateral pes planus disability during such service, such that a presumption of aggravation is raised.  As noted, a preexisting injury or disease will be considered to have been aggravated during service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In addition to the notation of pes planus it was noted that the condition was not considered disabling.  Also, the August 1976 service entrance examination report shows that the lower extremities were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Service records show subsequent problems with pes planus.  A January 17, 1977, podiatry clinical record reflects an impression of moderate pes planus with heel valgus and gastroc-soleus shortening.  Findings reported included dorsiflexion "Barely to "90°," an abducted gait, and "Boot Bites," bilaterally.  Further, the January 31, 1977, podiatric referral to the orthopedic clinic for an evaluation with respect to whether a Medical Board was warranted notes  "mod? S?e?v?e?r?e?" pes planus, bilaterally, with heel valgus, and nearly constant pain.  The impression of x-ray examination was noted to be calcuboid coalition.  The profile for pes planus reflect limitations and/or restrictions of no running, jumping, stooping, standing, crawling, or marching in excess of five minutes, and the lower extremities were assigned a profile of "T3."  

The Board notes that although a T3 profile indicates the existence of a physical condition that will result in progressively more severe restrictions on the assignments the service member may be assigned, see McIntosh v. Brown, 4 Vet. App. 553, 555 (1993), such does not constitute a specific finding that the increase in pes planus was due to the natural progress of the disease.  

Significantly, and consistent with the Veteran's testimony at the July 2015 Board hearing, the medical opinion obtained in association with the March 1977 Medical Board Proceedings tends to establish aggravation beyond the natural progress of pes planus, noting as follows: 

CURRENT STATUS: The patient states that since he has been admitted to the Service, he has had much difficulty with Basic Training.  He has also lagged behind in marching and running and was told that if he did not proceed in [] spite of the pain, he would be recycled.  He was not permitted to go on sick call when his feet bothered him and only during the periods when his feet were asymptomatic.  Since he has been at Fort Riley, his feet have been increasingly bothersome because of the increasing time his Unit has been spending in the field during cold weather.  He has been unable to do his physical training here, he always lags behind and is forced to do remedial physical training on the weekends because he cannot keep up with his Unit.  He has been on profile for approximately 40 days duration with incomplete relief because his profile is not restrictive enough for his problem.  He has been treated with analgesics and arch supports without success.  

The diagnoses entered were bilateral pes planus, bilateral calcaneocuboid tarsal coalitions, and equinovarus club feet by history.  Although all of the conditions were noted to have existed prior to service entrance (EPTS), the only disability noted at service entrance was pes planus.  Regardless, the Board finds that there is not clear and unmistakable evidence that the increase in disability of the preexisting bilateral pes planus was due to the natural progress of the disease.  

Thus, in consideration of this evidence, the Board finds that the Veteran developed an increase in symptomatic manifestations of his preexisting bilateral pes planus during active duty, that the presumption of aggravation of preexisting bilateral pes planus has not been rebutted, and the Veteran presently has bilateral pes planus.  

Given the onerous burden with respect to rebutting the presumption of aggravation, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence demonstrates that the Veteran's current bilateral pes planus preexisted service and was permanently aggravated by service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for bilateral pes planus is warranted based on service aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

Service connection for bilateral pes planus, based on service aggravation, is granted. 
REMAND

The Veteran's foot claim also encompasses service connection for calcaneocuboid tarsal coalitions with equinovarus club feet, which remains on appeal.  He also has a separate claim for gait disorder, to include involvement of the hips and spine.  The Board notes that although the Veteran asserts that the disorders are secondary to bilateral pes planus, the Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  As such, both direct and secondary service connection are to be considered with respect to the issues.  

The Board notes that although the March 1977 Medical Board Proceedings report indicates that all of the diagnoses entered existed prior to service entrance, the only disability noted on the August 1976 service entrance report was pes planus.  As noted previously, a veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Given the absence of any notation on the entrance examination of calcaneocuboid tarsal coalitions with equinovarus club feet, and/or an altered gait coupled with the in-service manifestations, the presumption of soundness applies, as a question arises as to whether the disorders preexisted service is raised.  Gilbert, 26 Vet. App. at 55.  The "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  

In view of the evidence, to include private treatment records in December 2009 and February 2010 reflecting osteoarthritis of the bilateral hips, a July 2010 VA treatment record noting sciatica, as well as foot and heel pain with pins and needles sensation, and history of a bone spur in the right foot, as well as the Veteran's testimony to the effect that his doctor had attributed a gait disorder to his service-connected pes planus, VA examination is warranted to obtain an opinion with respect the nature and etiology of disability of the lower extremities and a gait disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has indicated recent treatment at the VA Community Based Outpatient Clinic (CBOC) in Charlotte, North Carolina, as well as at the W.G. (Bill) Hefner VA Medical Center (VAMC) in Salisbury, North Carolina.  Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from the Charlotte COBC and from the Salisbury VAMC.  

2.  After completion of the above, schedule the Veteran for a VA examination with respect to disability of the feet, as well as a gait disorder, to include involvement of the hips and spine, by an appropriate medical professional.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should respond to the following:

a) Is it clear and unmistakable (obvious, manifest, and undebatable) that a foot disability, other than bilateral pes planus, to include bilateral calcaneocuboid tarsal coalitions and equinovarus club feet and/or a gait disorder, pre-existed active service?  

b) If so, is it clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing foot disability, other than bilateral pes planus, to include bilateral calcaneocuboid tarsal coalitions and equinovarus club feet and/or a gait disorder, WAS NOT aggravated (i.e., permanently worsened) during service, or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress during active duty.  

c) If any of the responses above are negative, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that (i) any current foot disability, other than bilateral pes planus, to include bilateral calcaneocuboid tarsal coalitions and equinovarus club feet and/or (ii) a gait disorder with involvement of the hips and spine, had its onset during or is otherwise related to any injury, disease or event during the Veteran's active service OR is caused or aggravated by now service-connected bilateral pes planus.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions expressed should be provided. 

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


